Title: To Thomas Jefferson from Anonymous, 1 August 1822
From: Anonymous
To: Jefferson, Thomas

Sir.—The maker of the enclosed Speech, accompanied Lewis & Clark when he was an uneducated boy, over the Rocky Mountains. The sentiments contained in it, are so much like your own, that a person unknown to you, is tempted to forward it to you, and it is without mr Ls knowledge. I ought perhaps to add, that he accompanied  the party of Pryor with the Mandane Chief up the Missouri afterwards, and lost one thigh by reason of a wound which he recd in the action that produced the retreat of that party.—With the highest respect for you I am &c 